department of the treasury internal_revenue_service te_ge eo examinations commerce street mc dal dallas tx tax_exempt_and_government_entities_division release number release date uil date aug person to contact identification_number telephone number in reply refer to last date for filing a petition with the tax_court certified mail - return receipt requested dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code irc our favorable determination_letter to you dated august 19xx is hereby revoked and you are no longer exempt under sec_501 as an organization described in sec_501 of the irc effective june 20xx our adverse determination was made for the following reasons you have not established that you are operated exclusively for an exempt_purpose or that you have been engaged primarily in activities that accomplish one or more exempt purposes as required by sec_1 c - c and that no part of your net_earnings inure to the benefit of private shareholders or individuals you are not operated exclusively for one or more exempt purposes specified in sec_501 of the internal_revenue_code because you are operated to serve private rather than public interests you failed to provide information and documents to reasonable requests to allow the internal_revenue_service to examine your receipts expenditures or activities as required by the code sec_6001 and sec_6033 as such you failed to meet the operational requirements for continued exemption under sec_501 of the code and treas reg section c -i a contributions to your organization are no longer deductible under sec_170 of the code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending may 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this defemination in court you inu t initiate a suit for declaratory_judgment in the united_states tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia before the 91st day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you may write to the courts at the following addresses united_states tax_court second street nw washington dc us court of federal claims madison place nw washington dc u s district_court for the district of columbia constitution ave n w washington dc the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights we can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for our assistance which is always free we will do everything possible to help you visit taxpayeradvocate irs gov or call we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number arc shown in the heading of this letter sincerely yours maria hooke director exempt_organizations examinations enclosures publication yi department of the treasury internal_revenue_service irs tax exempt and government entities exempt_organizations examinations oar ly taxpayer identification ification n number form tax_year s ended may 20xx may 20xx person to contact employee id telephone fax manager's contact information employee id telephone response due_date date certified mail - return receipt requested dear why you’re receiving this letter we enclosed a copy of our audit report form 886-a explanation of items explaining that we propose to revoke your tax-exempt status as an organization described in internal_revenue_code irc sec_501 c if you agree if you haven't already please sign the enclosed form_6018 consent to proposed action and return it to the contact person shown at the top of this letter we'll issue a final adverse letter determining that you aren't an organization described in sec_501 for the periods above after we issue the final adverse determination_letter we'll announce that your organization is no longer eligible to receive tax deductible contributions under sec_170 if you disagree request a meeting or telephone conference with the manager shown at the top of this letter send any information you want us to consider file a protest with the irs appeals_office send additional information as stated in with irs appeals_office after the meeting or after we consider the information if you request a meeting with the manager or and above you'll still be able to file a protest the irs appeals_office is independent of the exempt_organizations division and resolves most disputes informally if you file a protest the auditing agent may ask you to letter rev catalog number 34809f sign a consent to extend the period of limitations for assessing tax this is to allow the irs appeals_office enough time to consider your case for your protest to be valid it must contain certain specific information including a statement of the facts applicable law and arguments in support of your position valid protest refer to publication how to appeal an irs determination on tax- exempt status for specific information needed for a fast track mediation ftm referred to in publication the examination process generally doesn’t apply now that we've issued this letter request technical_advice from the office of associate chief_counsel tax exempt government entities if you feel the issue hasn’t been addressed in published precedent or has been treated inconsistently by the irs if you’re considering requesting technical_advice contact the person shown at the top of this letter if you disagree with the technical_advice decision you will be able to appeal to the irs appeals_office as explained above a decision made in a technical_advice_memorandum however generally is final and binding on appeals if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final adverse determination_letter contacting the taxpayer_advocate office is a taxpayer right the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call if you for additional information you can get any of the forms and publications mentioned in this letter by visiting our website at www irs gov forms-pubs or by calling 800-tax-form if you have questions you can contact the person shown at the top of this letter sincerely maria hooke director exempt_organizations examinations enclosures form 886-a form_6018 pub pub letter rev catalog number 34809f schedule number or exhibit form 886-a rev date name of taxpayer explanations of items tax identification_number year period ended may 20xx 20xx issue whether books_and_records showed that it operated exclusively for exempt purposes as described in sec_501 of the internal_revenue_code whether books_and_records showed that net_earnings did not inured to the benefit of its officers and family_member whether failed to keep adequate books_and_records or other documentation as required under sec_6001 and sec_6033 of the internal_revenue_code facts hereinafter referred to as either or the organization was incorporated the organization was founded by on june 19xx under the name of commonwealth of the corporation includes the following to further by study research publication and teaching the knowledge of real_estate development and the application of such knowledge to the improvement of the community to instruct or train individuals to improve or to develop their capabilities in improving their own communities in september 19xx articles of amendment were filed with the commonwealth of to change the name of the corporation to filed a form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code to request exemption from federal_income_tax the form_1023 application was signed by as president under sec_501 of the code further described under sec_509 of the code received exemption in a letter dated august 19xx as an organization exempt on july 19xx the purpose of then in the on may 20xx authorization to conduct its affairs in may 20xx described the organization’s mission as research publications and teaching the knowledge of real_estate development through seminars and publications the form 990s for the years under examination listed two persons as the governing body namely filed an application by foreign not for profit corporation for which was approved the form_990 filed for tax_year ended treasurer and president form_1023 application_for exemption information noted in form_1023 application page part ill - activities and operations information a question - are any members of the organization’s governing body disqualified persons with respect to the organization other than by reason of being a member of the governing body or do any of the members have either a business or family relationship with disqualified persons if yes please explain b question - have any members of the organization’s governing body assigned income or assets to the organization if yes attach a copy of assignment s and a list of items assigned response was o seminar manuals office supplies dollar_figure total value response was no in question d b a disclosed that it was an outgrowth of a predecessor for profit entity in which he had department of the treasury-internal revenue service form 886-a catalog number 20810w publish no irs gov page schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number year period ended may 20xx 20xx ownership_interest the response stated that during june 19xx - may 19xx prior to june 19xx the seminar series were sponsored by areal estate industry publication 19xx - may 19xx conducted the seminar as an individual for the year june conducted seminar series as an individual the source of revenue was tuition charged based on the cost of conducting the seminars assets were donated to it by the predecessor organization stated that the application stated that recognized as the leading text in the field the real_estate development process manual is attached hereto as exhibit b the manual has not been copyrighted copyright to the applicant has authored a text that is provided to each student and is has contributed any rights to signed by as president was listed on the application as the president treasurer director the bylaws was expenses listed in the application include printing postage mailing house course materials and list rental notice of examination onsite visit on november 20xx an initial appointment letter letter was mailed via certified to as the notice to conduct an examination of its form_990 for tax_year ended may 20xx the proposed initial appointment date listed in the letter was december 20xx attached to the letter was publication and form_4564 information documents request idr the idr asked to provide certain records needed for the audit records requested on the idr include information necessary to verify that was organized and operated exclusively for tax exempt purposes pursuant to sec_501 of the internal_revenue_code irc the idr also had the following statement included this request is not meant to be all inclusive additional information may be requested as needed during the examination process see attachment a for the correspondence sent to the on november 20xx on november 20xx prepare for the examination the examination date was changed to january 20xx thus revenue_agent sent out a second initial appointment letter dated november 20xx to confirm the appointment date of january 20xx except for the revised appointment date the letter was the same as the first letter dated november 20xx see attachment b for the correspondence sent to the on november 20xx called and requested an extension of time to the address on the form_990 was county property appraiser’s website showed the address ofa condominium although the form_990 did not list a unit number the website showed that one of the condominium units was owned by a search of the and revenue_agent on monday january 20xx at approximately 00pm met with daughter and cpa power_of_attorney poa at the poa's office located at was conducted with the attendees at the meeting that review of the records would continue through thursday or friday of that week an initial interview agent explained the examination process and informed the attendees department of the treasury-internal revenue service form 886-a catalog number 20810w publish no irs gov page schedule number or exhibit form 886-a rev date explanations of items year period ended tax identification_number name of taxpayer may 20xx 20xx during the interview when asked about the internal controls of the organization and if organization uses one or more checking accounts explained that he tried to open an account with bank and could not do it in the name of the organization he explained that the bank account used for the organization’s income and expenditures was under his personal name and social_security_number of and it was explained that the organization prepared their form_990 based on amounts for calendar_year ending december 20xx instead of fiscal_year ending may 20xx excluding advertising and promotion amounts agent explained that the documents used to prepare the form_990 were needed for reconciliation purposes and to verify expenses the records were to be provided pincite 00am the next day on the following day the agent discussed the loan with the poa and asked for documentation at approximately 00am the documents previously provided documents were returned to him before the departure asked the agent to leave the audit site and requested the return of asked for the records requested on the idr agent substantiation of expenses the form_990 filed for tax_year ended may 20xx part lil page line 4a reported expense of dollar_figure and its revenue of dollar_figure with the following statement conducted real_estate development course with printed materials and online instruction and mentoring to educate and assist enrollees in careers and business the agent’s initial idr requested copies of invoices for certain expenses reported on the form_990 other fees for services dollar_figure advertising and promotion dollar_figure and travel dollar_figure after the field_audit the taxpayer mailed the records to the irs office the documentation consisted of copies of partial credit card statements and partial bank statements the items showed that the payments were made from a checking account which was determined to be in the names and social_security numbers of and bank business card that were in other_payments were made using an credit card and a name no proof of payments submitted showed that the payments made any payments the information provided did not substantiate the reason for while claimed that it provided records to include articles of incorporation copies of form 1099s minutes one page additional documentation was needed to verify items reported on form_990 or to determined that the organization activities were consistent with sec_501 of the code and to determine if the organization complied with its employment_tax filing_requirements summonses were issued to from requesting bank statements deposit details and cancelled checks for tax years ended may 20xx and may 20xx for did not submit any records in response to the idr bank for records after reviewing one of the bank accounts received bank a letter dated october 20xx with an attached idr was mailed to the organization thus various d b a and income one bank account was identified under the employer_identification_number ein for the organization the account was opened on january 20xx there were no other bank accounts identified as belonging to the organization total income of dollar_figure was reported in the account for tax_year ended may 20xx the source of the income was transfers from an account titled d b a transaction came from another personal account the transfers were described as either online transfers from chk or transfer from chk for tax_year ended may 20xx total income of dollar_figure was which was under social_security_number one other form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page schedule number or exhibit rev explanations of items tax identification_number name of taxpayer year period ended may 20xx 20xx inc’s bank account with all transactions being described as online deposited into transfers from checking disbursements the account showed total disbursements of dollar_figure and dollar_figure for tax years ended may 20xx and may 20xx respectively per review of the bank account the disbursements were grouped as follows chart deleted in did not provide an agreement the return for tax_year ended resulting in total liabilities and net assets fund balance of zero loan the balance_sheet for the tax_year ended may 20xx reported dollar_figure on page part x as loans and other payables to current and former officers directors trustees key employees highest compensated employees and disqualified persons all the net_income of dollar_figure for tax_year ended may 20xx was used to reduce a loan to from a historical perspective the 20xx form_990 for tax_year ended may 20xx listed a loan of dollar_figure on schedule l it also indicted that the loan was not approved by board or committee and that there was no written_agreement the return was prepared by a firm in may 20xx prepared by reported the loan on schedule l and stated that it was not approved by the board and that there was no written_agreement the return filed for tax_year ended may 20xx reported that the loan was approved by the board and that there was a written_agreement the name of the preparer was not legible on the return relative to the loan the bank account information and cancelled checks obtained via the summons did not provide sufficient information to determine the purpose of the disbursements in order to determine if the expenses were consistent with sec_501 of code most of the transactions provide only electronic information about the check and copies of the checks were not available thus a letter dated march 20xx was mailed to the various documents requested in the idrs which include check register journal entries general ledger cancelled checks wire transfer information contracts invoices or sales receipts the letter explained that the documents were requested to verify the financial information reported on the form_990 and to establish that activities income and disbursements transactions made by code the letter also explained why the bank records were insufficient for purpose of the examination copies of the idrs previously mailed were attached to the letter the letter also stated that since has indicated that all the information requested were provided then our conclusion will be that no additional documentation was available for our review records were available then we would initiate procedures to revoke possible employment_tax and excise_tax for unsubstantiated transactions form 886-a department of the treasury-internal revenue service in response to our letter granted in response to the letter requested additional time to gather the additional records which was explaining that as of date we had not received directly from submitted a written_statement from its former power_of_attorney was also notified in that same letter that if no additional were in compliance with sec_501 of the exempt status as well as catalog number 20810w publish no irs gov page schedule number or exhibit form 886-a rev date explanations of items tax identification_number name of taxpayer year period ended may 20xx 20xx the 20xx annual report filed with the commonwealth of individuals copy of the form 990-ez filed for may 20xx and a statement from ‘ testimonials from various response include a statement that the transfers to the and then to his personal account were compensation royalties to him and that all was recorded accurately in addition he provided the following statement to help students across the united_states and the world help themselves have given my time and knowledge to mentor students am entitled to royalties for my materials and efforts no documentation or information such as copy of contract or the terms of the arrangement were provided confirmed that tuition revenue goes into personal merchant account which was then used to pay expenses copies of the bank records obtained from provided to him and in response he provided the following statement i looked at your exhibits and saw that there is nothing unusual about using the personal account to pay of expenses as well as personal checks for the household gifts to my children business_expenses for etc not one of the cancelled checks your exhibits show anything unlawful or irregular at the end of each tax cycle only business_expenses are identified and used in tax filings for bank via the summons were and my wife and me pay very high taxes and personal checking account and stated the following in a letter dated october 20xx as of may 20xx we filed the dba law and all funds flow in 20xx filed my personal filed personal taxes on my course l am a sole_proprietor and indicating the non-profit was inactive opened my account around 20xx under through my personal merchant credit card vendor services offered by taxes under my proprietorship for sec_501 exempt purposes include religious charitable scientific testing for public safety literary educational and prevention of cruelty to children or animals sec_1_501_c_3_-1 sec_501 of the internal_revenue_code irc exempts from federal_income_tax organizations that are both organized and operated exclusively for one or more of the exempt purposes specified in sec_501 an organization that fails to meet either the organizational or the operational_test is not exempt sec_1_501_c_3_-1 operational_test -- an organization meets the operational_test only if it engages primarily in activities which accomplish one or more of the exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not furtherance of an exempt_purpose sec_1_501_c_3_-1 an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number year period ended may 20xx 20xx an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than private interest to meet this requirement an organization must establish that it is not organized or operated for the benefit of private interest such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests revrul_67_5 1967_1_cb_123 describes a the insider and his family to engage in financial activities beneficial to them and detrimental to the the ruling holds that the private interest of the insider and his family and thus not entitled to exemption under sec_501 of the code was operated for a substantial nonexempt purpose and served the controlled by an insider and operated to enable sec_6001 of the code provides that every person liable for any_tax imposed by the code or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_6033 of the code provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6001-1 of the regulations in conjunction with sec_1_6001-1 provides that every organization exempt from tax under sec_501 of the code and subject_to the tax imposed by sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 sec_1_6001-1 of the regulations states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained so long as the contents thereof may become material in the administration of any internal revenue law sec_1_6033-2 of the regulations provides that every organization which is exempt from tax whether or not it is required to file an annual information_return shall submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status and administering the provisions of subchapter_f sec_501 and following chapter of subtitie a of the code sec_6033 and chapter of subtitle d of the code see sec_6001 and sec_1_6001-1 with respect to the authority of the district directors or directors of service centers to require such additional information and with respect to the books of accounts or records to be kept by such organizations revrul_59_95 1959_1_cb_627 concerns an exempt that was requested to produce a financial statement and a statement of its operations for a certain year however its records were so incomplete that it was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provision of sec_6033 of the code and the regulations form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date year period ended tax identification_number name of taxpayer explanations of items may 20xx 20xx which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of an exempt status in accordance with the above cited provisions of the code and regulations under sec_6001 and organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax taxpayer’s position per letter from regarding submission of records at the meeting on january 20xx step-by-step and myself provided every item she had requested dated april 20xx the following statements were provided cpa regarding the initial loan it was initially incurred over a period of time from 19xx to 20xx approved by the irs and then came up again in 20xx approved again by the irs additional loans were provided for advertising website printing course materials etc he also submitted the following statement on our tax filing the loan and payback was questioned by the irs and then discussed in great length with our cpa 20xx form_990 and then the irs approved and allowed the loan payback in full of dollar_figure as shown in the government’s position with regards to the question compliance with employment_tax filings he indicated that it was his understanding that since the irs was auditing the may 20xx return that irs already had the information explained that in years he had never received a salary and therefore was not subject_to employment_tax filings and that no employment_tax on his royalty income was ever due the dollar_figure received was for royalty compensation income after expenses and after the dollar_figure loan to the non-profit was repaid looked at your exhibits and saw that there is nothing unusual about using the personal account to pay expenses as well as personal checks for the household gifts to my children of business_expenses for etc not one of the cancelled checks your exhibits show anything unlawful or irregular at the end of each tax cycle only business_expenses are identified and used in tax filings for personal checking account and my wife and me pay very high taxes organizations described in sec_501 and exempt under sec_501 must be both organized and operated exclusively for exempt purposes the limited documentation reviewed revealed transactions that appear to be inconsistent with sec_501 of the code it also revealed transactions that appear to be inurement to the founder and family members it is operated exclusively for exempt purposes and that no part of its net_earnings inures to the benefit of private shareholders or individuals failed to respond to repeated reasonable requests to allow the internal_revenue_service to examine its records regarding receipts expenditures or activities as required by sec_6001 and sec_6033 of the code and revrul_59_95 1959_1_cb_627 thus exempt status should be revoked effective june 20xx have failed to produce documents to establish that department of the treasury-internal revenue service catalog number 20810w form 886-a publish no irs gov page_7 and and schedule number or exhibit form 886-a rev date explanations of items year period ended tax identification_number name of taxpayer may 20xx 20xx income did not have a bank account until january 20xx even after a bank account was opened under name and employer_identification_number did not change its operations to have tuition revenue account but continue to have tuition revenue deposited into prior and subsequent to the opening of directly deposited into personal account for the courses via various merchants but primarily from personal account of its founder in an account titled the account was listed under bank account was opened for the organization funds were transferred from account to account funds were then transferred from social_security_number d b a starting in january 20xx when the account to another one of personal bank account tuition revenue received were directly deposited in the personal accounts did not provide origina book of entry for revenue generated by the organization and reported on its form_990 deposits check register showing deposits or trial balance which were requested in the idr submitted it failed to provide books_and_records similar to general ledger bank statements showing claimed that the sources of revenue in the forms from in the letter dated april 20xx bank have always been for tuition revenue he further stated that we have record of every student who paid tuition from 20xx to the present since we’ve offered this online mentoring course we keep the most detailed records right down to the penny however even though currently has in his possession source documents associated with revenue no detail records of student payments information were provided this would have been one of the source documents to support the revenue reported on the form_990 has admitted that he letter dated april 20xx also state the following the source of the income is solely from tuition from students paid_by credit card for the real_estate development mentoring course in terms of source we have detailed records of credit card payments from every single student as mentioned even though provided to the irs to support revenue reported on form_990 claimed it currently has detailed records of credit card payments no such records were disbursements failed to provide records similar to check register bank statements cancelled checks journal entries or general ledger requested in the idrs the documentation for certain expense items requested by the agent subsequently came in the mail the documents submitted were to provide support and to reconciled the following expense items - other fees for services dollar_figure advertising and promotion dollar_figure and travel dollar_figure the document submitted showed that these expenses were paid from either the personal bank account or their personal credit card most of the copies submitted were not legible and it was difficult to identify the amounts that reconciled to the items requested by agent advertising promotion dollar_figure some of the documentation provided were partial credit card statements which showed charges for items such as google facebook and lynda web the statements were the the items were identified on the statements with a dot however not all the pages submitted were legible thus agent was unable to reconcile the source document provided to the total the documents submitted to the amount reported on its form_990 they were only able to account for dollar_figure the difference of dollar_figure was not explained based on the documentation provided the did not reconciled personal credit cards paid form 886-a department of the treasury-internal revenue service publish no irs gov catalog number 20810w page schedule number or exhibit form 886-a rev date explanations of items year period ended tax identification_number name of taxpayer may 20xx 20xx certain expenses with their personal credit card and those expenses were reported on the form_990 but the checking account information used to pay the credit card bill was not provided no documentation was provided to show a direct connection between the expense charge to the card and the funds that were used to pay the bill for the charge card that would confirmed that the expense was correctly reported on the form_990 the document trail provided was inadequate since we were unable to determine if actually paid the expenses thus we were unable to validate that the expense reported on the form_990 was correct other fee for services - dollar_figure the total of dollar_figure appears to have been treated as compensation to was issued the details of the amount showed a heading of freelance documentation with any meaningful explanation as to the purpose for the payment the largest portion of summary as check for dollar_figure no description for the amount was the dollar_figure was an amount listed on indicated on the summary most of the documents are illegible and it is unclear if any of the documents submitted were to show support for the dollar_figure no documentation was identified to show the bank account information that made the payment on the pages that were legible agent was unable to identify the payment details that reconciled with the dollar_figure what purpose it provided no explanation or justification on why this was an expense consistent with exempt_purpose under sec_501 of the code if the payment was for compensation_for did not show who the check was made payable to and for for which a form but no services provided by their daughter it provided no documentation to show precisely what services were provided according to the summary the dollar_figure also included check for dollar_figure check for dollar_figure and check for dollar_figure all of which were described as for cash due to the documentation being illegible agent was only able to identify the source document for check for dollar_figure the support for this item consisted of the following deleted personal accounts the second document appears to be a piece of a check register information obtained via the summons show that the account number on the partial statement relates to one of the check was not paid from the account in which tuition revenue was directly deposited the analysis of the various bank accounts showed that deposits to the account from which the check was paid came from transfers from the tuition revenue account transfers from an unknown money market account and monthly social_security retirement payments there were no invoices or similar document to show what services were provided relative to the payment in addition the funds transferred to the personal account from which the check was paid were supposedly compensation of royalties to him his royalties should not be reported on the form_990 without a clear connection that it is the expense of the exempt_organization to her has not shown that this expenditure founder does not constitute inurement of funds it provides no substantiation that shows that the expense was consistent with if that was the case amounts paid out of exempt_purpose according to the summary the dollar_figure also includes check for dollar_figure and check for dollar_figure the source document was a partial statement with the description dept of payment see below did not form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page schedule number or exhibit name of taxpayer tax identification_number explanations of items form 886-a rev date year period ended may 20xx 20xx provide information to clearly show which bank account was used to make these payments thus no connection can be established between these payments and the purpose for it being on the form_990 on the summary page showed that no information or explanation was provided to validate that this expense was paid_by the organization and did not provide any documentation with a therefore should be reported on the form_990 meaningful explanation to demonstrate that these expenditures do not constitute inurement has not shown that these expenditures were consistent with sec_501 of the code described the payment as student loans a google search of a described itself as a in addition deleted provided no clear paper trail to validate that the expense of dollar_figure was correctly reported on the form_990 although a form_1099 may have been issued it does not relieve consistent with the c purpose of the organization and that any expenses reported on the form_990 represents amount_paid by the organization of its responsibility to make sure that the expenses are travel - dollar_figure the summary listed gas for dollar_figure and car repair dollar_figure to identify the details of the transactions that reconciled to that amount if these were charges on a credit card the documentation did not include the bank account information to show the account that paid the credit card bill thus no clear paper trail has been provided to validate that this expense was correctly reported on the form_990 as an expense incurred by assets no lease agreements were provided which suggest that below is the only item that was located on which the word auto was written while the name due to the documents being illegible agent was unable the balance_sheet of the form_990 showed no does not own or was leasing a car was barely visible the amount was illegible no information was provided to rule out the possibility that the repair relates to one of the information was provided relative to the ownership of the car and why this was an expense that was consistent with personal vehicles for their personal benefit no exempt_purpose deleted publish no irs gov department of the treasury-internal revenue service form 886-a catalog number 20810w page_ schedule number or exhibit form 886-a rev date explanations of items year period ended tax identification_number name of taxpayer may 20xx 20xx personal account and reported on the form_990 was left to the memory of in addition to the fact that tuition revenue was being used to pay personal expenses any expenses paid out of the and family to try and identify what payments were related to year as indicated expenses as well as personal checks for the household gifts to my children business_expenses for etc not one of the cancelled checks your exhibits show anything unlawful or irregular at the end of each tax cycle only business_expenses are identified and used in tax filings for and taxes since the financial transaction for the exempt_organization go thru the taxpayer's personal accounts which also includes personal transactions it makes it extremely difficult to identify the financial activities for the exempt_organization under exam there is nothing unusual about using the personal account to pay of personal checking account and my wife and me pay very high exempt_purpose at the end of the tax and review of bank records from summons the bank statements and any cancelled checks reviewed were obtained via summons to the bank account in which the tuition revenue was deposited showed transactions such as disbursements to year ended may 20xx while dollar_figure was deposited in the bank account dollar_figure was transferred to account and checks totaling dollar_figure were written to disbursed dollar_figure to as well as payments to see attachment d for summary of bank account analysis payments totaling dollar_figure to bank account for tax and transfers to payments to bank bank were bank while the expense documentation discussed above showed some charges for payments to advertising being charged to certain credit cards agent cannot confirm that the payments using tuition revenue account was attributed solely to activities relating to comprehensive set of financial records were provided the purpose of the payment and with its source documents since the credit cards were personal credit cards reconcile the payments to the source documents to show that only expenses attributed to purpose were being paid for failed to adequately reconcile the sample line items on a personal credit card were consistent with sec_501 of the code all expenses paid with tuition revenue for the credit card do not represent inurement bank did not provide information to show has not provided records to allow for the payments to be associated has not been able to do this and even with the sample expense items if has failed to show fully that all expenses paid for exempt_purpose since no has not demonstrated must be able to exempt power light __ payments the account also showed payments to and _is a power company the form_990 reported expense for occupancy of is a cable service provider and dollar_figure and dollar_figure for tax years ended may 20xx and may 20xx respectively without records there is no way for agent to determine the composition of these amounts and if without the records agent is unable to determine if lives or if the expense is being allocated between the purpose paid the full bill for a residence in which the personal_use and it relates to business and did not submit any rental arrangements or suggested that it had its own separate facility or was renting from the operated out of the personal_residence of the records showed that the address on the return is ina condominium building in which one of the units is owned by there was no indication that the unit was being used exclusively by or was being shared with the county appraiser it appears that is catalog number 20810w page_11 publish no irs gov department of the treasury-internal revenue service form 886-a schedule number or exhibit form 886-a rev date explanations of items year period ended tax identification_number name of taxpayer may 20xx 20xx since this appears to be the personal_residence of the information to show that the cable or electric service being paid for was not been used by the for their personal benefit in their home it provided no documentation to show that the expense was attributed solely to operations absence any information to the contrary we conclude that the organization’s funds were used to provide cable and electric service from which the privately benefitting did not provide were payments for health care vendors were also made from bank account the form_990 filed for tax_year ended may 20xx reported insurance of dollar_figure without the records agent is unable to determine if were the payments to the health care providers that was reported on the return as insurance no information was provided as to the specific purpose for the payment to determine if exempt_purpose it was related to it checks written to or transfers to for tax_year ended may 20xx prior to april 20xx the checks were paid to for dollar_figure the form_1099 listed the payments as non-employee compensation it did not list the payment in the box designated for royalty claimed that the disbursements represents royalties created a limited_liability_company called checks totaling dollar_figure were written to received a form_1099 in april 20xx for 20xx both he and his wife were listed as managers a portion of the funds account was transferred into another different personal transferred from his personal account to account for the tax_year ended may 20xx funds deposited directly into his personal account for tuition were transferred to accounts llc having account numbe arrangement the bulk of the revenue received was paid over to year ended may xx approximately percent dollar_figure dollar_figure of revenue received was paid over to as royalty was paid over to bank account from which a large portion dollar_figure was transferred into one of his personal through this supposedly royalty as royalty payment for tax for the year ended may 20xx approximately dollar_figure dollar_figure of the tuition revenue received as royalty ' no information was provided relative to the nature of the royalty no agreement was provided or detail information provided relative to the details of the royalty agreement that was in place in the form_1023 application manuals to stated that the copyright to this same authored book except for documentation was provided to substantiate the nature or purpose of the payments demonstrated that the payments to its founder and family do not represent inurement to them had disclosed that he had assigned income or assets consisting of seminar the application also had authored a book which was not copyrighted but had contributed any rights to it is not known if the supposedly royalty payment is attached to it is unknown if the royalty transfers relate to this assignment verbal claim that the amount represents royalty no has not loan the form_990 for tax_year ended may 20xx showed a loan at the beginning of the year in the amount of dollar_figure which showed a balance of zero at the end of the year the earlier filed forms 990s stated that the loan was not approved by the board and neither was there a loan agreement claimed that the loan was on the books since the19xxs he claimed that the funds were provided for advertising overhead and operations brought this matter to the irs explaining the circumstances and provided all worksheets business documents and explained in detail the event of the loan he stated that he did not have the documents claimed that the loan required irs approval and that the cpa form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page schedule number or exhibit form 886-a rev date year period ended tax identification_number name of taxpayer explanations of items may 20xx 20xx because they were turned over to the cpa the irs and approved the cumulative loan transaction and initial loan amount he claimed that the irs approved and allowed the loan payback of dollar_figure he claimed that the irs closely reviewed the matter in a letter dated january 20xx impeccably for 0-years and has never been audited show who how and when the matter was dealt with by the irs nevertheless loan agreement detailing the terms of the loan arrangement claimed that the has operated did not provide any documentation to failed to provide a the may 20xx form_990 showed that all remaining income was transferred to balance_sheet showed zero for assets liabilities and fund balance filed 20xx stated that as of may 20xx we filed the indicating the non-profit was inactive personal taxes on my course lama sole_proprietor and opened my account around 20xx under dba offered by and all funds flow through my personal merchant credit card vendor services in 20xxx filed my personal taxes under my proprietorship and letter dated october based on the analysis above it is the service’s position that the reporting requirements of sec_6033 of the code since it failed to provide records to show that certain payments made from tuition funds were consistent records to show that certain expenditures reported on the form_990 were paid for by to provide adequate documentation to show that certain expenditures made from tuition income does not constitute inurement to the founder and family members required under sec_6001 and did not respond to our repeated requests to secure information necessary to verify expenses and to determine if activities conducted were exempt thus the conclusion reached is that exempt status under c of the code should be revoked exempt_purpose it also failed to provide has failed has failed to keep adequate_records as has failed to meet conclusion failed to meet the reporting requirements under internal_revenue_code sec_6001 and sec_6033 by not providing documentation to substantiate that its activities are consistent with c of the code it has failed to provide documentation to validate that expenses reported on the form_990 were accurately reported it has also failed to provide documentation to show that certain transactions which has an appearance of inurement do not constitute inurement accordingly the organization's exempt status is revoked effective june 20xx form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page_
